JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, SKF USA Inc. v. United States, 2001 Ct. Intl. *708Trade LEXIS 134, Slip Op. 01-130 (Nov. 15, 2001) (“Remand Results”), comments of SKF USA Inc., SKF France S.A., Sarma, SKF GmbH, SKF Industrie S.p.A. and SKF Sverige AB, comments and rebuttal comments of The Torrington Company and Commerce’s response, holds that Commerce duly complied with the Court’s remand order, and it is hereby
Ordered that the Remand Results filed by Commerce on April 1, 2002, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.